DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, line 2, “a second portion of an apparatus…” is vague and indefinite.  “a second portion” is misleading, without defining a first portion.  Besides, it cannot be understood exactly what “an apparatus” is defined, structurally and functionally.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Day ‘936 (US 2017/0099936 A1).
Regarding claim 1, Day shows an apparatus comprising a first portion including a handle (12); and a second portion with a body (14) that is operatively connected to the handle and adapted to be engage with a handle of a wheeled device.  Note that intended use, for a handle of a wheeled device, is given no patentable weight.  Day is capable of being used with any handle.
As to claim 2, Day shows an inner perimeter (32) and an outer perimeter (“14”, fig. 4) of the second portion; a retractable locking mechanism (66, 76) on the second portion.

As to claim 4, Day shows a stop (the vertical side surface of any one of teeth 68) located on the inner perimeter.
As to claim 5, Day shows a sawtooth catch (the angled surface of any one of teeth 68) located on the inner perimeter.
As to claim 6, the stop and the sawtooth catch on the inner perimeter are operative to interface with the plurality of teeth and the plurality of recesses on the outer perimeter (position P3, fig. 4).
As to claim 10, Day shows a gap (a gap between pivot arm 70 and ratchet 66 at a position anywhere between P3 and P1, fig. 4) between a first side and a second side of the second portion that has a first distance when unengaged with the handle, a second distance greater than the first distance when engaging with the handle of the wheeled device (position P1, fig. 4).
As to claim 11, the gap does not exist when the apparatus is engaged with the handle of the wheeled device (pivot arm 70 at position P3, fig. 4).
As to claim 12, the second portion is made of a resilient material capable of being deformed (“polymeric material”, [0031]).
Claims 1-2, 10-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Crabtree ‘402 (US 6,360,402 B1).
Regarding claim 1, Crabtree shows an apparatus comprising a first portion including a handle (20); and a second portion with a body (200) that is operatively connected to the handle and adapted to be engage with a handle of a wheeled device
As to claim 2, Crabtree shows an inner perimeter (inner side of 22, 24) and an outer perimeter (outer side of 22, 24) of the second portion; a retractable locking mechanism (18) on the second portion.
As to claim 10, Crabtree shows a gap (a gap between first side 22 and  side 24, fig. 3) between a first side and a second side of the second portion that has a first distance when unengaged with the handle (when the gap is too small for insertion of handle 56. See fig. 3), a second distance greater than the first distance when engaging with the handle of the wheeled device (when the gap is sufficiently large to allow insertion of handle 56. See fig. 3).
As to claim 11, the gap does not exist when the apparatus is engaged with the handle of the wheeled device (figs. 1-2).

As to claim 13, Crabtree shows the method as claimed, including opening a second portion (clamp members 22, 24) to  create a gap large enough to accommodate a handle of the wheeled device (56); placing the handle (56) within the interior of the second portion; closing the second portion beyond an original position prior to opening the second portion (depending on the initial position of clamp members 22 and 24 about the hinge 32); securing the second portion to the handle of the wheeled device (by fasteners 18, 21); and initiating movement of the wheeled device through manipulation of a handle (20) operatively connected to the second portion (figl.4).
As to claim 16,  Crabtree shows the step, after the step of placing the handle of the wheeled device, operating a locking mechanism (18, 21) located on the second portion to secure the clamp members (22, 24).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3-9, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree ‘402 in view of Whitaker et al. ‘545 (US 9,004,545 B2).
Regarding claim 3, Crabtree discloses the invention as claimed except for the locking mechanism being a plurality of teeth and a plurality of recesses located on an outer perimeter of the second portion (clamp members 22, 24).  Instead, Crabtree uses hook type VELCRO and loop type VELCRO (18, 21, fig. 3) to fasten the clamp members (22, 24) to the luggage handle.  Whitaker et al. teaches a locking mechanism (embodiment 100, figs. 1-3, or embodiment 400, fig. 13) including a plurality of teeth and a plurality of recesses (128) located on an outer perimeter of the second portion (clamp members 112, 114) to engage a sawtooth catch (120) located on the inner perimeter of the second portion to secure the clamp members to a fitting.  Whitaker et al. further teaches that the locking mechanism may be manufactured as a single unit, e.g., molded in a single injection mold, for packaging, shipping purposes and easy assembling for use (col. 13, lines 49-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp 
As to claim 4, the locking mechanism taught by Whitaker et al. has a stop located on the inner perimeter (the leg of tooth 120).
As to claim 5, the locking mechanism taught Whitaker et al. has a sawtooth catch (the hypotenuse of tooth 120).
As to claim 6, the stop and the sawtooth catch on the inner perimeter (120) taught by Whitaker et al. are operative to interface with the plurality of teeth and recessed on the outer perimeter (see fig. 2).
As to claims 7 and 8, the locking mechanism taught by Whitaker et al. has a first post on the outer perimeter (handle 124) and a reinforcement region (125).
As to claim 9, the locking mechanism taught by Whitaker et al. has a second post  on the outer perimeter (132).
As to claims 14 and 15, the combination of Crabtree and Whitaker et al. shows the step of manipulating two posts (handles 124 and 132) to increase or 
As to claim 17, the combination of Crabtree and Whitaker et al. shows the step of engaging a saw tooth catch (120) located on an inner perimeter of the second portion after placing the handle of the wheeled device in the clamp members (22, 24).
As to claim 18, as best understood, the combination of Crabtree and Whitaker et al. shows the step of engaging a plurality of teeth and at least one plurality of recesses (128) with a stop (120); pushing a second stop (one of the teeth 128) towards a first stop (120) to engage the locking mechanism; and pulling the second stop away from the first stop to disengage the locking mechanism.
As to claim 19, the combination of Crabtree and Whitaker et al. shows a step of simultaneous to securing contacting the inner perimeter of the second portion with at least a portion of the handle of the wheeled device (see position of fig. 1 of Crabtree).
As to claim 20, see fig. 4 of Crabtree.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
US 8,246,095 B2 (Radle et al.) shows a clasp having a handle grip and a clamp portion.  A plurality of teeth engages a catch to lock the clasp in place.
US 2002/0116790 A1 (Walker) shows a handle for pulling a luggage having a handle portion and an attachment portion to be attached to a handle of a luggage.
 
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM	
March 11, 2022